 Case 1:20-cv-03048-BMC Document 14 Filed 08/27/20 Page 1 of 5 PageID #: 105


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, et al.,

                              Plaintiffs,                          CIVIL CASE MANAGEMENT PLAN

                 -against-                                         Docket No.:
                                                                   CV-20-3048 (BMC)

ROYAL MEDICAL, P.C., et al.,

                                Defendants.
---------------------------------------------------------------X

COGAN, District Judge

        After consultation with counsel for the parties, the following Case Management Plan
is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure
16 and 26(f).


A.      The case (is) to be tried to a jury. [Circle as appropriate].

B.      Non-Expert Discovery:

        1.       The parties are to conduct discovery in accordance with the Federal Rules of
                 Civil Procedure and the Local Rules of the Eastern District of New York. All
                 non-expert discovery is to be completed by January 10, 2021, which date shall
                 not be adjourned except upon a showing of good cause and further order of the
                 Court. Interim deadlines for specific discovery activities may be extended by
                 the parties on consent without application to the Court, provided the parties are
                 certain that they can meet the discovery completion date.


                 The parties shall list the contemplated discovery activities and anticipated
                 completion dates in Attachment A, annexed hereto.


        2.       Joinder of additional parties must be accomplished by November 3, 2020.
Case 1:20-cv-03048-BMC Document 14 Filed 08/27/20 Page 2 of 5 PageID #: 106


     3.     Amended pleadings may be filed without leave of the Court until November 3,
            2020.

C.   For all causes of action seeking monetary damages, each party shall identify and quantify
     in Attachment B, annexed hereto, each component of damages alleged; or, if not known,
     specify and indicate by what date Attachment B shall be filed providing such
     information.

D.   Motions:
     1.     Upon the conclusion of non-expert discovery, and no later than the date provided
            below, the parties may file dispositive motions. The parties shall agree to a
            schedule and promptly submit same for the Court’s approval, providing for no
            more than three rounds of serving and filing papers: supporting affidavits and
            briefs, opposing affidavits and briefs, and reply affidavits and briefs.
     2.     The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s Individual
            Practices, requesting a pre-motion conference in order to file dispositive motions
            shall be January 17, 2021. (Counsel shall insert a date one week after the
            completion date for non-expert discovery.)
            a.      There shall be no cross-motions. Any motions not made by the agreed
                    date shall, unless the court orders otherwise, not be considered until after
                    the timely-filed motion is determined.
            b.      Papers served and filed by the parties shall conform to the requirements
                    set out in the Court’s Individual practices.


E.   Any request for relief from a date provided in this Case Management Plan shall conform
     to the Court’s Individual Practices and include an order, showing consents and
     disagreements of all counsel, setting out all dates that are likely to be affected by the
     granting of the relief requested, and proposed modified dates. Unless and until the Court
     approves the proposed order, the dates provided in this Plan shall be binding.
 Case 1:20-cv-03048-BMC Document 14 Filed 08/27/20 Page 3 of 5 PageID #: 107




F.    Pre-Trial Motions:
      Applications for adjournments and for discovery or procedural rulings will reflect or
      contain the positions of all parties, as provided by the Court’s Individual Rules, and are
      not to modify or delay the conduct of discovery or the schedules provided in this Case
      Management Plan except upon leave of the Court.



SO ORDERED.



Dated: Brooklyn, New York                          ___
                                                   ______________________________
      _____________, 2020                                            U.S.D.J.
 Case 1:20-cv-03048-BMC Document 14 Filed 08/27/20 Page 4 of 5 PageID #: 108


                                    ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

      DISCOVERY ACTIVITIES                                COMPLETION DATE
1. Rule 26 Disclosures
                                                            September 18, 2020
2. Initial Interrogatory and Document              September 18, 2020 for Plaintiffs and
Demands (Per FRCP)                                         Lyons Defendants
                                                     October 6, 2020 for Mullakondov
                                                                Defendants
3. Depositions to be completed by
Plaintiffs anticipate 3-5 Depositions
                                                            December 18, 2020
Defendants anticipate 3-5 Depositions

4. Expert discovery to be completed by
                                                            TBD – Judge Cogan
5.



6.



7.



8.



9.



10.
 Case 1:20-cv-03048-BMC Document 14 Filed 08/27/20 Page 5 of 5 PageID #: 109




                                   ATTACHMENT B

For all causes of action seeking monetary damages, each party shall identify and
quantify each component of damages alleged:


1.     PLAINTIFF’S CLAIMS:

      Cause of Action               Amount Sought                Basis for Amount
            2-                $44,000.00 – Common Law       GEICO TIN run of
                              Fraud with respect to         voluntary payments made
                              Defendants                    to Royal Medical, PC
            3-                $44,000.00 – Unjust           GEICO TIN run of
                              Enrichment with respect to    voluntary payments made
                              with respect to Defendants    to Royal Medical, PC
            4-                $104,000.00 – Common          GEICO TIN run of
                              Law Fraud with respect to     voluntary payments made
                              Lyons, Mullakondov and        to John Sherry Lyons, M.D.
                              MGRL, Inc.                    under his personal TIN
            5-                $104,000.00 – Unjust          GEICO TIN run of
                              Enrichment with respect to    voluntary payments made
                              Lyons, Mullakondov and        to John Sherry Lyons, M.D.
                              MGRL, Inc.                    under his personal TIN


2.     COUNTERCLAIMS AND CROSS-CLAIMS:


N/A


3.     THIRD-PARTY CLAIMS:

N/A
